Appeal from an order of the Supreme Court, Albany County, changing the place of trial from Albany County to Monroe County. The accident occurred in Monroe County. All the witnesses on the issue of liability reside in Monroe County. The witnesses residing in Albany County could give testimony bearing only upon the amount of the damages. In these circumstances, the change of the venue to Monroe County was a sound exercise of the court’s discretion. Order unanimously affirmed, without costs. Present — Foster P. J., Bergan, Coon, Halpern and Imrie, JJ.